 

Exhibit 10.3

 

 



AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment, dated as of December 31, 2016 (the “Amendment”), to Employment
Agreement dated as of April 9, 2015 and effective as of April 1, 2010, as
amended to date (collectively, the “Agreement”), is by and between WidePoint
Corporation (the “Company”) and Jin Kang (“Employee”). Capitalized terms not
otherwise defined herein shall have the meanings assigned to such terms in the
Agreement.

 

WHEREAS, the parties desire to amend the Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto intending to be
legally bound do hereby agree as follows:

 

1. Effective as of December 31, 2016, Section 1 of the Agreement is amended to
provide that the term of Employee employment under the Agreement shall be
extended to December 31, 2017.

 

2. Except as expressly provided in this Amendment, all other terms, conditions
and provisions of the Agreement remain unaltered and are in full force and
effect and are expressly hereby ratified and confirmed. The Agreement and this
Amendment shall be read and construed as one agreement.

 

IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement as
of the date first written above.

 

WIDEPOINT CORPORATION     EXECUTIVE                                       By:
/s/ Steve L. Komar     /s/ Jin Kang   Name: Steve L. Komar     Jin Kang   Title:
Chief Executive Officer     Individually                                      
Witness: /s/ James McCubbin   Witness: /s/ James McCubbin  

 

 

 



 

